Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 7 and 12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a  7.31.01].


With regards to Claim 5, the claim discloses the limitation “frequency range of the antenna and the RFID chip comprises 860 MHz to 960 MHz”.
However, this (italicized) subject matter is not described properly in the specification based on which the applicant concluded about this particular frequency range. Specification (para [0009], [0038] and [0058]) merely re-iterates the claim language.


With regards to Claim 7, the claim discloses the limitation “the electrostatic capacitance of the capacitor is 3 pF to 30 pF”.
However, this (italicized) subject matter is not described properly in the specification based on which the applicant concluded about this particular capacitance range. Specification (para [0011], [0051] and [0064]) merely re-iterates the claim language.

 Claim 12, the claim discloses the limitation “a minimum distance between the capacitor and the RFID chip is smaller than a minimum distance between the capacitor and the antenna”.
However, this (italicized) subject matter is not described properly in the specification based on which the applicant concluded this particular distance between the capacitor and the RFID chip is smaller than the distance between the capacitor and antenna. Specification (para [0016], [0041] and [0061]) merely re-iterates the claim language.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention [MPEP 2175- FP- 7.34.01].

Claim 1 discloses the limitation “hydrophobic material pattern has a network shape”. The specification does not delineate the boundaries or provide a definition of a network shape, thus rendering the scope unclear. For the purpose of a compact prosecution, examiner in view of the specification, translated network shaped hydrophobic material pattern as perforated hydrophobic material pattern. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-4, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al. (US 10115051 B2), hereinafter ‘Takashima’, in view of Aliane et al. (FR 2991456 A1 / US-10145812-B2), hereinafter ‘Aliane’, and in further view of Ray et al. (US 2017/0135214 A1), hereinafter ‘Ray’. 

With regards to Claim 1, Takashima discloses a humidity sensor comprising: a support body; an RFID chip, an antenna (The present invention relates to radio frequency (RF and/or RFID), near field communication (NFC), high frequency (HF) and ultra-high frequency (UHF) tags and devices with an integrated humidity sensor, and methods of manufacturing and using the same, p.8, C1, Lines 53-57; the present invention relates to a tag or smart label, comprising a substrate or backplane with a battery or antenna thereon, the battery or antenna providing power to other components of the tag or smart label, a humidity sensor directly or indirectly on the substrate or backplane, and an integrated circuit directly or indirectly on the substrate or backplane and in electrical communication with the humidity sensor and the antenna or battery, p.8, C1, Lines 54-65);
and a capacitor on the support body (the first and second electrodes are plate-like, and the humidity sensor has a capacitance that increases or decreases as the humidity level or value in the environment increases or decreases, p.8, C2, Lines 31-35);
 a top cover sheet on the RFID chip and the antenna; and, wherein the capacitor is exposed by the top cover sheet (The humidity sensor 10 is exposed to the ambient environment through an open window 162 in the pouch 160, p.13, C11, Lines 18-20 and 
However, Takashima does not specifically disclose a hydrophobic material pattern on the capacitor; the hydrophobic material pattern has a network shape comprising a plurality of holes, and an electrostatic capacitance of the capacitor changes according to humidity.
 	Aliane discloses hydrophobic material comprising a plurality of holes (the upper electrode may be covered with a perforated hydrophobic protective layer, p.3, Lines 29-30).
Aliane also discloses electrostatic capacitance of the capacitor changes according to humidity (The first electrode (104) " and the dielectric zone (108) and the second electrode (114) form the electrostatic capacity changed according to Humidity, p.5, Line 70).
However, Aliane does not specifically disclose hydrophobic material pattern.
Ray discloses hydrophobic material pattern (The hydrophobic layer is patterned to create very small and dense openings that expose the substrate [0127], i.e. “network shaped hydrophobic material pattern”).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Aliane, and in further view of Ray to utilize perforated hydrophobic material pattern on top of the capacitor to control the flow rate of moisture into the dielectric thus changing the capacitance according to humidity. This controlled entrance of the moisture on specific areas of the sensor will help to improve the detection  (In order to improve the detection sensitivity, a so-called "self-assembled" hydrophilic mono-layer may also be provided on a region, Aliane, p.3, Lines 25-26).


With regards to Claim 2, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
However, Takashima does not specifically disclose hydrophobic material pattern comprises a polymer material or an organic-inorganic hybrid material.
Aliane further discloses hydrophobic material comprising polymer material (The protective layer (120) can be based on the hydrophobicity organic polymer material, p.7, Line 100).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Aliane, and in further view of Ray to utilize polymer material as hydrophobic layer to improve measurement accuracy by avoiding the formation of parasitic capacitances (This protective layer 120 may be based on a hydrophobic organic polymer material. The hydrophobic protective layer 120 may have a thickness of, for example, between 1 μm and 15 μm, sufficient to avoid the formation of parasitic capacitances, Aliane, p. 9-10).



 Claim 3, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
However, Takashima does not specifically disclose holes exposing a top surface of a dielectric material of the capacitor.
Ray further discloses holes exposing a top surface (The hydrophobic layer is patterned to create very small and dense openings that expose the substrate [0127]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Aliane, and in further view of Ray to utilize perforated hydrophobic material pattern on top of the capacitor to expose the surface of the dielectric. This controlled entrance of the moisture on specific areas of the dielectric will help to improve the detection sensitivity of the device (In order to improve the detection sensitivity, a so-called "self-assembled" hydrophilic mono-layer may also be provided on a region, Aliane, p.3, Lines 25-26).


With regards to Claim 4, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
Takashima further discloses the RFID chip converts a value of the electrostatic capacitance of the capacitor into a digital signal, and externally transmits the digital signal through the antenna in a wireless manner (The coupling of the humidity sensor interface circuit to an analog-digital converter (ADC; e.g., flash ADC 331) as shown in the digital logic block 330 of the interface circuit 300 of 


With regards to Claim 8, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
Takashima further discloses sensor electrodes; and a dielectric material between the electrodes, wherein a level of a top surface of the dielectric material is higher than that of each top surface of the electrodes (In some embodiments, forming the humidity sensor may comprise (i) forming the first and second electrodes on a second substrate, (ii) printing the humidity-sensitive material over and between the first and second electrodes, p.9, C4, Lines 6-10 and Fig 1 & 3- top surface of humidity-sensitive material 16 (i.e. dielectric material) is higher than each top surface of the electrodes 12 and 14).


With regards to Claim 9, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
 a part of a bottom surface of the dielectric material is positioned at a same level as that of each bottom surface of the electrodes (Fig 3- bottom surface of humidity-sensitive material 16 (i.e. dielectric material) is at a same level as that of each bottom surface of the electrodes 12 and 14).


With regards to Claim 10, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
Takashima further discloses the capacitor comprises a first electrode, a second electrode separated from the first electrode, and a dielectric material intervened between the first electrode and the second electrode, wherein the first electrode comprises a first reference electrode and a plurality of first protruding electrodes connected to the first reference electrode, the second electrode comprises a second reference electrode and a plurality of second protruding electrodes connected to the second reference electrode, the first and second reference electrodes are disposed to face each other, each of the first protruding electrodes extends from the first reference electrode towards the second reference electrode, each of the second protruding electrodes extends from the second reference electrode towards the first reference electrode, and the first protruding electrodes and the second protruding electrodes are disposed alternately with a certain interval therebetween.  (In some embodiments, forming the humidity sensor may comprise (i) forming the first and second electrodes on a second substrate, (ii) printing the humidity-sensitive material over and between the first and 


With regards to Claim 12, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
Takashima further discloses the antenna being a sufficient distance away from the capacitor (Thus, in some embodiments, it may be beneficial to locate the antenna (and optionally, the IC) a sufficient distance away from any interface at which the container or packaging can be opened (i.e. exposed capacitor surface) to reduce or minimize the risk of inadvertent damage to the antenna (and optionally the IC) from opening the container, p.15, C15, Lines 53-58 and Fig.4- minimum distance between the capacitor 10 and the RFID chip 120 is smaller than a minimum distance between the capacitor 10 and the antenna 130).


With regards to Claim 13, Takashima in view of Aliane, and in further view of Ray discloses a humidity sensor comprising: a support body; a capacitor, an RFID chip and an antenna on the support body; a top cover sheet configured to cover the RFID chip and the antenna; and a hydrophobic material pattern on the first capacitor, wherein the capacitor is exposed by the top cover sheet, the RFID chip is electrically connected to the first capacitor, and the antenna, the hydrophobic material pattern has a network shape comprising a plurality of holes (As discussed in Claim 1).
Takashima further discloses a second capacitor (A sensor tag or label 400 with multiple sensor elements (or sensor arrays) 450a-c, as shown in FIG. 7, including the present humidity sensor, can be used for the detection of a humidity level (e.g., relative humidity) and one or more chemical species and/or one or more environmental parameters such as temperature, electromagnetic field or brightness (light), or as redundant sensors for the detection of the same chemical species (e.g., water vapor). Thus, the multiple sensor array 450a-c can include multiple copies of the same sensor (i.e. same initial parameters) or different types of sensors, as may be desired for a given application. In exemplary embodiments, the sensor tag or label 400 may include a printed integrated circuit 421 coupled to one or more antennas 460 on a substrate 420, p.16, C18, Lines 13-26 and Fig 4 & 7).
However, Takashima does not specifically disclose a top cover sheet configured to cover the second capacitor; and initial electrostatic capacitance values of the first and second capacitors are identical.
It would be beneficial, in view of Takashima’s application, to use first and second capacitors with identical initial capacitance values and protect the second sensor with a top cover sheet along with its connected chip and antenna, so that the second capacitor is not affected by external moisture like the first capacitor and act as a reference sensor thus providing improved measurement accuracy for the overall device.

With regards to Claim 14, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 13 (As discussed in Claim 13).
 an electrostatic capacitance of the capacitor changes according to an external humidity change and a second capacitor (as discussed in Claim 1 and 13).
However, Takashima does not specifically disclose an electrostatic capacitance of the second capacitor is constant.
As discussed in Claim 13 rejection, it would be beneficial, in view of Takashima’s application, to use first and second capacitors with identical initial capacitance values and protect the second sensor with a top cover sheet along with its connected chip and antenna, so that the second capacitor is not affected by external moisture like the first capacitor and act as a reference sensor thus providing improved measurement accuracy for the overall device. And since the second sensor would be protected from the external moisture by the top cover sheet, its dielectric properties would stay unaltered thus the electrostatic capacitance of the second capacitor would stay constant.


With regards to Claim 15, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 13 (As discussed in Claim 13).
However, Takashima does not specifically disclose transmittance of vapor through the hydrophobic material pattern is larger than that of the vapor through the top cover sheet.

 Since first capacitor would be the only one element exposed by the top cover sheet and having hydrophobic material pattern with holes allows moisture to come in contact with its dielectric material and change its capacitance. On the other hand, the second capacitor, along with rest of the device elements except first capacitor, would be under the top cover sheet and its capacitance should remain constant to act as a reference sensor, so it is obvious that the transmittance of vapor through the hydrophobic material pattern would be larger than that of the vapor through the top cover sheet to improve the measurement accuracy of the overall device.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima, in view of Aliane, in further view of Ray and further in view of Kai et al. (US 2011/0121080 A1), hereinafter ‘Kai’.
With regards to Claim 5, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
However, Takashima does not specifically disclose a communication frequency range of the antenna and the RFID chip comprises 860 MHz to 960 MHz.
Kai discloses antenna and RFID chip frequency range 860 MHz to 960 MHz (The following RFID tag is also known: a chip is mounted on one antenna sheet wound 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Aliane, in further view of Ray and further in view of Kai to utilize 860 MHz to 960 MHz as the communication frequency range for the antenna and RFID chip as it is well known in the UHF communication, utilized to cover longer distances and avoid obstacles).


Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima, in view of Aliane, in further view of Ray and further in view of Ledwosinska et al. (US 2017/0038327 A1), hereinafter ‘Ledwosinska’.
With regards to Claim 6, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
However, Takashima does not specifically disclose the first and second electrodes comprise copper (Cu) or aluminum (Al), and the dielectric material comprises CAB, polyimide, PMMA, pHEMA or PTFE polymer.
Ledwosinska discloses the first and second electrodes comprise aluminum (Al), and the dielectric material comprises polyimide. (To obtain the data of FIGS. 6A and 6B, frequency-dependent capacitive response to changes in RH was measured 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Aliane, in further view of Ray and further in view of Ledwosinska to utilize polyimide dielectric in between the electrodes to improve the device performance as polyimide is well known in the art for excellent dielectric properties and thermal stability).


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima, in view of Aliane, in further view of Ray and further in view of Joshi et al. (US 20160134327 A1), hereinafter ‘Joshi’.
With regards to Claim 7, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
However, Takashima does not specifically disclose an initial value of the electrostatic capacitance of the capacitor is 3 pF to 30 pF.
Joshi discloses capacitors with capacitance range 3pF to 30 pF (The capacitive relative humidity sensors can have a capacitance in the range of 1-1000 pF [0040]).
.


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima, in view of Aliane, in further view of Ray and further in view of Ha et al.  “A Chest-Laminated Ultrathin and Stretchable E-Tattoo for the Measurement of Electrocardiogram, Seismocardiogram, and Cardiac Time Intervals”, Adv. Sci. 2019, 6, 1900290, hereinafter ‘Ha’.
With regards to Claim 11, Takashima in view of Aliane, and in further view of Ray discloses the humidity sensor of claim 1 (As discussed in Claim 1).
However, Takashima does not specifically disclose the support body is an adhesive layer, the support body further comprises a bottom cover sheet on a bottom surface, and the top cover sheet and the bottom cover sheet are independently detachable. 
Ha discloses support body further comprises a bottom cover sheet on a bottom surface, and the top cover sheet and the bottom cover sheet are independently detachable.  (The SCG e-tattoo is an ultrathin and stretchable vibration sensor based on a FS network of PVDF (i.e. support body). A schematic of the SCG e-tattoo is shown in Figure 1a. A 28-µm-thick PVDF film with 80-nm-thick Cu-Ni 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashima in view of Aliane, in further view of Ray and further in view of Ha to utilize detachable top and bottom cover sheet to the adhesive support body of the sensor to improve the installation and uninstallation strategy of the sensor in the target area thus making the device more efficient.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asiri et al. (US 20180259471 A1) discloses humidity sensor with initial average capacitance in the range of 10 pF to 20 pF.
Park; Ji Man (US 20160112057 A1) discloses sensor device with a high-resolution analog to digital converter (ADC).
Jun et al.  (US 20100147070 A1) discloses humidity sensor device with the method of manufacturing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASM FAKHRUDDIN whose telephone number is (571)272-6435. The examiner can normally be reached M-F: 08:30 AM- 05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/ASM FAKHRUDDIN/Examiner, Art Unit 2863  

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863